DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “108Ω and 1012Ω”. Based on paragraph [0056] of originally filed specification, it appears claim should recite “108Ω and 1012Ω”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an interval between adjacent nanoparticles… is 10 nm to 30 nm” which is confusing given that it is unclear where the “interval” is measured between the adjacent nanoparticles, e.g. a space between adjacent nanoparticles or a peak-to-peak distance between adjacent nanoparticles. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0243402).
Regarding claim 1, Cho et al. teaches a nanoparticle multilayer thin film (See Abstract), i.e. a component comprising a nano-coating formed on a surface of a substrate (substrate 100, paragraph [0021]), the nano-coating comprising: a lower coating formed on the surface of the substrate (first nanoparticle layer 200); and an upper coating formed on an upper surface of the lower coating (second nanoparticle layer 300, paragraph [0021], Fig. 1), wherein a coating composition of the upper coating comprises nanoparticles having a diameter of 1 to 100 nm (paragraph [0045]). Given that the diameter overlaps that presently claimed and given that the distance between particles can be 0.1 nm or less (paragraph [0087]), which includes zero, an interval between adjacent nanoparticles of the plurality of nanoparticles located in a surface of the upper coating would overlap that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
While there is no disclosure that the component is used in an air conditioner as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. used in an air conditioner, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a component identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 5, Cho et al. does not disclose use of fluorine in the upper coating.
Regarding claims 9, 10, and 11, Cho et al. teaches wherein the thickness of the upper coating is in a range of about 6 to about 1,000 nm (paragraph [0083]) which overlaps the claimed range of 100 nm to 800 nm and wherein the thickness of the lower coating is in a range of about 6 to about 1,000 nm (paragraph [0058]) which overlaps the claimed range of 20 nm to 300 nm. While Cho does not explicitly disclose wherein a thickness of the upper coating is different from a thickness of the lower coating, it would have been obvious to one of ordinary skill in the art to choose any thicknesses for each of the upper coating and lower coating including thicknesses that were different from each other and thereby arrive at the presently claimed invention.
Regarding claim 12, as set forth above, limitations regarding the component being used in an air conditioner are merely considered statements of intended use.

Claim(s) 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0243402) in view of Azzopardi et al. (US 2005/0221098).
Cho et al. is relied upon as disclosed above.
Regarding claims 2, 3, 4 and 6, Cho et al. fails to teach wherein the upper coating composition of the upper coating comprises at least one of TiO2, SnO2, WO3, and organic-silane.
However, Azzopardi et al. teaches a self-cleaning coating (See Abstract, paragraph [0012]) comprising an upper coating containing TiO2 with diameter of between 0.5 to 100 nm that may at least partly touch (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art to include TiO2 in the upper coating composition of Cho et al. in order to impart photocatalytic activity (Azzopardi et al., paragraphs [0023] and [0053]).
Given that Cho et al. in view of Azzopardi et al. teaches upper coating comprising materials and structure identical to those presently claimed, the upper coating would necessarily result in a surface resistance, contact angle, and specific gravity as presently claimed, absent evidence to the contrary.	
Regarding claims 7 and 8, Cho et al. fails to teach wherein a lower coating composition of the lower coating comprises at least one of Ti, Si, and C.
However, Azzopardi et al. teaches wherein a lower coating composition of the lower coating comprises at least one of Si and C (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art to include at least one of Si and C in the lower coating of Cho et al. in order to enhance anti-soiling properties (Azzopardi et al. paragraph [0011]).
Given that Cho et al. in view of Azzopardi et al. teaches lower coating comprising materials and structure identical to those presently claimed, the lower coating would necessarily result in a specific gravity as presently claimed, absent evidence to the contrary.	


Claim(s) 1-2, 4-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Azzopardi et al. (US 2005/0221098).
Regarding claim 1, Azzopardi et al. teaches a substrate with a self-cleaning coating (See Abstract), i.e. a component comprising a nano-coating formed on a surface of a substrate (substrate 1, paragraph [0010]), the nano-coating comprising: a lower coating formed on the surface of the substrate (first coating, paragraph [0015]); and an upper coating formed on an upper surface of the lower coating (second coating, paragraph [0023], Fig. 1c), wherein a coating composition of the upper coating comprises nanoparticles having a diameter of 2 to 20 nm (paragraph [0028]). Given that Azzopardi et al. discloses that the nanoparticles may at least partly touch, this would include an interval between adjacent nanoparticles of the plurality of nanoparticles of at least 2 to 20 nm which would overlap the range as presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claims 2, 4 and 6, Azzopardi et al. teaches the upper coating containing TiO2 (paragraph [0028]). Given that Azzopardi et al. teaches upper coating comprising materials and structure identical to those presently claimed, the upper coating would necessarily result in a surface resistance and specific gravity as presently claimed, absent evidence to the contrary.	
Regarding claim 5, Azzopardi et al. does not disclose use of fluorine in the upper coating.
Regarding claims 7 and 8, Azzopardi et al. teaches a lower coating composition of the lower coating comprises at least one of Si and C (paragraph [0015]).
Given that Azzopardi et al. teaches lower coating comprising materials and structure identical to those presently claimed, the lower coating would necessarily result in a specific gravity as presently claimed, absent evidence to the contrary.	
Regarding claims 9 and 11, given that Azzopardi et al. teaches thickness of upper coating is at most 10 nm and thickness of the lower coating is in a range of 30 to 120 nm (paragraph [0016]), Azzopardi et al. meets wherein a thickness of the upper coating is different from a thickness of the lower coating.
Regarding claim 12, as set forth above, limitations regarding the component being used in an air conditioner are merely considered statements of intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787